McMahan, J.
Complaint by appellants on a contract of fire insurance covering the same stock of wool as was covered by the policy involved in Weil v. Connecticut Fire Ins. Co. (1923), ante 421, 138 N. E. 696.
Appellants' demurrer to the second, third, fourth, fifth, sixth and seventh paragraphs of answer was overruled and appellants refusing to plead further judgment was rendered against them. The fifth paragraph of answer in the instant case is the same as the seventh paragraph of answer in Weil v. Connecticut Fire Ins. Co., supra, which was held good, and on the authority of that case we hold there was no error in overruling the demurrer to the fifth paragraph of answer in the instant case.
Judgment affirmed.